DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (US 2015/0258752) in view of Kobayashi et al. (US 8,003,226). 
Regarding claims 7 and 9, Oota et al. teaches an interlayer film for laminated glass (See Title), comprising a light-emitting layer containing a thermoplastic resin (paragraph [0011]), and an adhesive layer containing a thermoplastic resin (paragraph [0062]) and at least one metal salt selected from alkali metal salts, alkaline earth metal salts, and magnesium salts (paragraph [0064]). Given that the light emitting layer contains 100 ppm or less of potassium salt, and, optionally, 80 ppm or less of magnesium salt and 25 ppm or less of lithium element in order to ensure that the light emitting layer has high moisture resistance and to effectively prevent color changes of the light emitting layer (paragraphs [0037]-[0044]) and given the first resin layer may contain 300 ppm or less total of the total amount of alkali metals, alkaline earth and magnesium in order to ensure that the first resin layer has high moisture resistance (paragraph 0066]), it would have been obvious to one of ordinary skill in the art to choose an amount of alkali metal salts, alkaline earth metal salts, and magnesium salts, including an amount that is smaller than that of the adhesive layer, in the light-emitting layer in order to ensure high moisture resistance and effectively prevent color changes and thereby arrive at the presently claimed invention.
Oota et al. fails to teach a lanthanoid complex with a polydentate ligand containing a halogen atom.
However, Kobayashi et al. teaches a light-emitting layer containing a lanthanoid complex with a polydentate ligand containing a halogen atom (See Abstract, claims 1, 6, and 7). 
It would have been obvious to one of ordinary skill in the art to include a lanthanoid complex in the light-emitting layer of Oota et al. in order to provide excellent light emitting efficiency (Kobayashi et al., col. 1, line 66-col. 2, line 2).
Regarding claim 8, Oota et al. in view of Kobayashi et al. teaches wherein the lanthanoid complex with a polydentate ligand containing a halogen atom is a lanthanoid complex with a bidentate ligand containing a halogen atom (Kobayashi et al., col. 33, lines 16-23, col. 34, lines 37-50, claim 6).
Regarding claim 10, given that Oota et al. discloses that magnesium salt is not required (paragraph [0041]), i.e. 0 ppm, it is clear that Oota et al. meets the claimed range of not more than 40 ppm of magnesium.
Alternatively, if magnesium salt is present, Oota et al. teaches wherein the light-emitting layer contains 80 ppm or less and a preferable lower limit of 0 ppm of magnesium (paragraph [0042]), which meets the claimed range of not more than 40 ppm of magnesium.
Regarding claim 11, Oota et al. in view of Kobayashi et al. teaches wherein the halogen atom is a fluorine atom (Kobayashi et al., col. 9, lines 47-48).
Regarding claim 12, Oota et al. in view of Kobayashi et al. teaches wherein the light-emitting layer contains a lanthanoid complex with a bidentate ligand containing a halogen atom and having an acetylacetone skeleton (Kobayashi et al., col. 33, lines 15-43 and col. 34, lines 5-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787